Citation Nr: 1617526	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-36 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for a right ear hearing loss.

2.  What evaluation is warranted for right leg sciatica from January 24, 2007?
 
3.  What evaluation is warranted for left leg sciatica from January 24, 2007?
 
4. What evaluation is warranted for lumbar disc disease status post surgery right L4-L5 hemilaminectomy and discectomy with right L5 foraminotomy from January 24, 2007?

5.  Entitlement to a total disability rating based on individual unemployability. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his parents
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1986 to November 1991, September 1994 to January 1995, and March 2003 to August 2003.  The Veteran retired from the Air National Guard in December 2006.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2007 and June 2008 by the above Department of Veterans Affairs (VA) Regional Office (RO).  
 
In March 2009, a travel board hearing was held before the undersigned Veterans Law Judge.  
 
In February 2010, the Board remanded the listed evaluation issues, as well as claims of entitlement to service connection for headaches and hearing loss.  In February 2014, the RO granted entitlement to service connection for left ear hearing loss and that issue is resolved.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The issue of entitlement to service connection for a right ear hearing loss remains on appeal.  In October 2015, the RO granted service connection for headaches.  The appeal as to that issue is resolved and no longer for consideration. Id.
 
In May 2015, the RO denied entitlement to a total disability rating based on individual unemployability.  The Veteran did not disagree with the decision, but the issue is considered as part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board further notes this issue was included in the October 2015 supplemental statement of the case.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders were reviewed.  
 
The issues of what evaluations are warranted for lumbar spine disability, and right and left leg sciatica, each from January 24, 2007; and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The Veteran does not have a right ear hearing loss disability for VA purposes. 
 
 
CONCLUSION OF LAW
 
A right ear hearing loss disability was not incurred or aggravated by active service, and a sensorineural hearing loss in the right ear may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  
 
The Veteran provided testimony at a Board hearing and the actions of the Veterans Law Judge supplemented the VCAA and complied with any hearing-related duties.  
 
Analysis
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection will also be presumed for certain chronic diseases, including a sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).
 
Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.
 
In order to establish entitlement to service connection or service-connected aggravation for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 
The Veteran contends that he has right ear hearing loss related to in-service noise exposure.  The Veteran is service-connected for a left ear hearing loss and the Board concedes in-service noise exposure.  
 
Notwithstanding evidence of in-service noise exposure, service connection requires that there be a current disability related to such exposure.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
 
On review, service treatment records include numerous audiograms, but do not establish a right ear hearing loss disability on the right for VA purposes.  
 
On VA examination in December 2011, pure tone thresholds in the right ear, in decibels, were as follows: 500 Hertz (20); 1000 Hertz (25); 2000 Hertz (25), 3000 Hertz (25), and 4000 Hertz (30).  Word discrimination score using the Maryland CNC word list was 96 percent in the right ear.  Diagnosis was sensorineural hearing loss and the examiner opined that "based on the service treatment records present during the service period as well as documentation or hearing loss progression the condition of hearing loss is at least as likely as not related to military service."  

There are no other audiometric results, to specifically include any results which demonstrate a right ear hearing loss for VA purposes.

The Board acknowledges the diagnosis of hearing loss as well as the favorable medical opinion.  The objective findings, however, do not show a current right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Accordingly, service connection may not be granted.  Brammer.  
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to service connection for right ear hearing loss is denied.  
 
 
REMAND
 
In June 2008, the RO granted entitlement to service connection for lumbar disc disease status post surgery right L4-L5 hemilaminectomy and discectomy with right L5 foraminotomy  (10 percent); right leg sciatica (10 percent) and left leg sciatica (noncompensable).  The ratings were effective January 24, 2007.  The Veteran disagreed with the assigned ratings and in November 2008, the rating for the lumbar spine disability was increased to 20 percent from January 24, 2007.  The Veteran subsequently perfected this appeal.  In February 2014, the ratings for right and left leg sciatica were both increased to 40 percent, also effective January 24, 2007.  
 
The claims folder contains a report from Tri-State Neurosurgical Associates-UPMC dated February 1, 2013.  On review, page 2 of this report is missing.  VA has made several attempts to obtain this document and in January 2015, received a response stating that there were no dates of treatment for the record requested.  Notably while the report is dated February 1, 2013, the date of the visit was January 31, 2013.  In August 2015, VA again requested this document.  To date, there is no indication that a response was received.  Further efforts to obtain this information are needed.
 
Information in the record shows the Veteran receives VA medical treatment.  Review of Virtual VA shows that records from the VA Medical Center in Pittsburgh were last printed in May 2015.  Updated VA records should be obtained.  
 
In a January 2016 post-remand brief, the representative argued that the 2011 VA examination was too remote to assess the current severity of symptoms and that a new VA examination was warranted.  Considering the contentions, a current examination is needed.  See 38 C.F.R. § 3.327 (2015).  
 
The representative also argued that the issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the claims for increase and is not ready for appellate review.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 
 
As concerns this issue, review of the claims folder raises questions whether the Veteran is currently employed.  In his February 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in April 2014.  A January 2015 VA record, however, indicates that the Veteran works as a pipefitter.  On remand, the Veteran should be asked to provide updated information as to his employment status.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and ask him to provide a current authorization for release of records from Tri-State Neurosurgical Associates-UPMC.  Specifically, the Board is seeking page 2 of medical report dated February 1, 2013 (date of visit January 31, 2013).  If a completed authorization is received, identified records should be requested.  If the record in question cannot be secured, the Veteran must be notified and offered an opportunity to respond.  
 
2.  Request records from the VA Medical Center in Pittsburgh, Pennsylvania for the period since May 2015.   If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his lower extremity sciatica and his lumbar disc disease with post operative residuals of a right L4-L5 hemilaminectomy and discectomy with right L5 foraminotomy.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must offer an opinion whether it is at least as likely as not that the appellant's low back disorder with bilateral lower extremity radiculopathy prevents the appellant from working.  A complete rationale for any opinions expressed must be provided.
 
4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
6.  Contact the Veteran and ask him to provide updated employment information, to include whether he has been employed at any time since April 2014.  
 
7.  Upon completion of the requested development, readjudicate the remaining claims to include the question of entitlement to a total disability rating based on individual unemployability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


